Title: From Thomas Jefferson to James Pemberton, 7 December 1808
From: Jefferson, Thomas
To: Pemberton, James


                  
                     Sir
                     
                     Washington Dec. 7. 08.
                  
                  Your letter covering the 2d. Report to the African institution in London came safely to hand, as has that also of Nov. 22. accompanying Clarkson’s history, for which I return you my thanks, as being both of them interesting in a high degree. my grandson, Thomas J. Randolph will call on you with this letter, as well to reimburse the price of Clarkson as to have the satisfaction of recollecting hereafter that he has been personally presented to you. his steady character & good understanding render him not unworthy of this gratification, while the pursuits which carry him to Philadelphia for a single season and which will occupy his whole time, make it necessary for me to express a wish that procuring for him the advantage of knowing the worthy characters of the place, may not be the occasion of his being led into society to the neglect of his proper pursuits.
                  I salute you with friendship & respect
                  
                     Th: Jefferson
                     
                  
               